Title: From Benjamin Franklin to Mary Stevenson: Verses on Her Birthday, 15 June 1767
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


To Miss Stevenson, on her Birthday, June 15. 1767.

1.
You’d have the Custom broke, you say,
That marks with festive Mirth your natal Day;
“Because as one grows old,
One cares not to be told,
How many of one’s Years have pass’d away.”
That Reason came not from your Heart;
’Tis given in earnest but by those,
The empty Belles and emptier Beaux,
Who justly may suppose
Their outward Frame to be their better Part
And therefore grieve that Time subjects it to Decay.
2.
God, who values only Souls,
Has given yours that outward Case,
In which (as Time his Seasons rolls)
It may, while here below improve,
Till, fit for Heav’n above,
It shall be brought there, to increase
The Happiness of the Place,
Where all is Joy and all is Love.
3.
No hospitable Man, possess’d of generous Wines,
While they are in his Vaults, repines
That Age impairs the Casks; for well he knows
The heavenly Juice
More fit for Use
Becomes, and still the older better grows;
He only keeps it there ’till it refines.
Then, when the Cooper can no longer
Hold the mouldring Wood together,
(Though he pretends with Hoops to make it stronger)
Bring, says the Master, Bottles hither:
Time hurts not Glass: This Wine must be preserv’d
And at my Table serv’d:
There thro’ the Chrystal Vase it shines;
The chosen Guests enjoy it and extoll it;
The happy Company are happier made;
This! This is Wine indeed! Pray what d’ye call it?
O! ’tis my Anno Domini! he said.
Then round and round the chearful Board it flies,
And turns to Wit that never dies.

 Addressed: To / Miss Stevenson